Citation Nr: 0215179	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  02-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for status as a veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M. Kauf, Associate Counsel


INTRODUCTION

The appellant purportedly had active service from August 1970 
to August 1972, including a period of service in Vietnam, but 
no government agency has been able to verify this service.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  In an August 1986 determination, the RO denied the 
appellant's claim for service connection.  The appellant 
filed a timely appeal from this decision to the Board, which 
denied the appeal on its merits in February 1987.  The 
appellant was notified of this determination and did not 
appeal it further.

3.  In an unappealed November 2000 determination, the RO 
declined to reopen the appellant's claim for service 
connection.

4.  Evidence associated with the claims file subsequent to 
the RO's November 2000 determination is either cumulative or 
redundant of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The February 1987 Board decision that denied service 
connection is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §  20.200 (2002).

2.  The November 2000 RO determination that declined to 
reopen the appellant's claim for service connection is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.200 (2002).

3.  Evidence received since the November 2000 final RO 
determination is new, but not material, and the requirements 
to reopen the claim for service connection have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156(a), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant's original claim for 
service connection was previously adjudicated by the RO and 
denied in an August 1986 determination, for lack of 
confirmation of his service.  At the time of this decision, 
the evidence for review in the record consisted of VA 
examination reports and the appellant's written statements.  
The appellant timely appealed this determination to the 
Board, which denied the claim in a February 1987 decision, 
again based upon a lack of verified service performed by the 
appellant.  The appellant did not appeal this decision 
further, and it therefore became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.200. 

The appellant made several attempts to reopen his claim since 
the February 1987  Board decision.  His latest request to 
reopen the claim was adjudicated by the RO in November 2000, 
where it declined to reopen the claim based on the lack of 
any new and material evidence supporting the appellant's 
claimed period of service.  As the appellant did not initiate 
an appeal to this determination, it also became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

In January 2001, the appellant again requested that the claim 
be reopened.  In a March 2001 decision, the RO declined to 
reopen the claim, finding that no new and material evidence 
had been submitted.  This determination noted that the 
appellant still had not supplied any competent evidence of 
his claimed service period.  The appellant received notice of 
the decision and timely appealed it to the Board.

Following the RO's March 2001 determination, additional 
evidence was submitted for the claims file, including voter 
registration records and additional written statements and 
hearing testimony supplied by the appellant.

Regarding the appellant's latest request to reopen his claim, 
the Board is satisfied that the RO has met any necessary 
duties as required under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The appellant was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the March 2001 RO determination, the December 
2001 statement of the case, the February 2002 supplemental 
statement of the case, and in letters from the RO.  The RO 
also attempted to inform the appellant of which evidence he 
was to provide to VA and which evidence the RO would attempt 
to obtain on his behalf, as noted in the March 2001 
correspondence.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains all documentation submitted by the 
appellant, as well as correspondence confirming multiple 
attempts to locate his claimed service records.  The 
appellant was also given a hearing, which was held in January 
2002.

On its own determination, the Board finds that additional 
evidence submitted by the appellant in support of his claim, 
consisting mainly of statements asserting his claimed service 
period, is new, but not material.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board notes that some 
of this evidence was not available at the time of prior 
decisions in this matter, and therefore considers that 
portion to be new evidence.  The Board is of the opinion, 
however, that none of this new evidence is material to the 
claim.  At the time of the November 2000 RO determination, 
there was no competent evidence of record confirming the 
appellant's claimed service; this is still the case.  This 
new evidence is only cumulative or redundant of evidence 
already of record, with none of it providing credible support 
for the appellant's claimed period of service, and so it 
cannot be considered material.  The Board therefore holds 
that none of this new evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, and as such, the claim will not be reopened for full 
review.  See 38 C.F.R. § 3.156(a).

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New, but not material, evidence having been submitted, the 
application to reopen the claim for status as a veteran is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

